 

Exhibit 10.2

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is made as of the 31st day
of October, 2014, by and between PUBLIC SERVICE CREDIT UNION, a Colorado
nonprofit corporation (“Landlord”), ZYNEX MEDICAL, INC., a Colorado corporation
(“Tenant”), and ZYNEX, INC., a Nevada corporation “Guarantor”).

RECITALS:

A. Landlord and Tenant entered into that certain Office Lease dated May 1, 2013,
as amended by that certain First Amendment to Office Lease dated January 2,
2014, (collectively, the “Lease”), for the real property described as follows:
9990 Park Meadows Drive, Lone Tree, CO 80124, as more fully described in the
Lease (the “Leased Property”).

B. The undersigned Guarantor executed and delivered to Landlord an Absolute
Unconditional Lease Guaranty dated May 1, 2013 guaranteeing Tenant’s full and
faithful performance of the Lease.

C. Tenant and Landlord now wish to enter into this Agreement to provide for the
surrender by Tenant of the Leased Property and termination of the Lease, the
transfer of all interests of Tenant in and to the improvements located on the
Leased Property to Landlord, and the transfer of all interests of Tenant in and
to all of the furniture presently located in the Leased Property, except the
furniture listed on Exhibit 1 hereto (collectively, the “Property”), pursuant to
the terms, conditions and provisions set forth below.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Any capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

2.    Deferred Rent. Tenant requested rent relief from Landlord upon Tenant
surrendering possession of a portion of the Leased Premises, which rent relief
Landlord is willing to accommodate in accordance with the terms and conditions
of this Agreement. Landlord agrees that from an after September 1, 2014 through
and including December 31, 2014, in lieu of timely payment by Tenant of the Base
Rent and Additional Rent (as those terms are defined in the Lease) and Tenant
may pay to Landlord the sum of $43,000 on the first day of each calendar month
commencing September 1, 2014 through and including December 1, 2014, with
Landlord agreeing to defer its demand for timely payment of the balance of the
Base Rent and Additional Rent accruing during that period for so long as Tenant
timely and fully performs all covenants, conditions and agreements herein. Upon
Tenant timely and full performance of all covenants, conditions and agreements
herein; upon Tenant otherwise timely and fully performing its obligations under
the Lease, including payment of the deferred rent as provided for herein; upon
Landlord and Tenant timely entering into a mutually acceptable, new lease as
provided for in Section 10 below; upon Tenant vacating the Lease Premises on or
before December 31, 2014 and delivering the same to Landlord in the condition as
provided for in the Lease; and, upon Tenant timely and fully performing the
covenants, agreements and other terms of the New Lease, Landlord shall forgive
in full and discharge Tenant and Guarantor of any obligation to pay the Base
Rent and Additional rent deferred hereunder.

3.    Termination. Landlord and Tenant agree that, subject to the satisfaction
of contingencies in Section 10 below and Tenant not otherwise being in breach of
the Lease or this Agreement as of the Termination Date, the Lease shall be
terminated effective as of 12:00 midnight December 31, 2014 (“the Termination
Date”).

From and after the termination on the Termination Date, the Lease, including all
licenses, options and other rights granted therein, will be of no further force
and effect, and Landlord and Tenant will be released from any further
obligations under the Lease, except for those obligations that accrued prior to
the Termination Date (including, without limitation, payment of the Base Rent
and Additional Rent deferred hereunder but subject to the same being forgiven
and discharged per the terms of this Agreement) and those obligations and
indemnifications that survive termination according to the Lease, this
Agreement, or by law, as such matters relate to the period of time during which
Tenant was the tenant under the Lease.

4.    Surrender.

(a)   Upon termination of the Lease as provided for herein, Tenant will
surrender possession of the Leased Property to Landlord pursuant to the terms of
the Lease, except that Tenant will not remove from any the Leased Property any
furniture from the Leased Property other than that listed on Exhibit 1 hereto.
From and after the Termination Date, or upon earlier termination as provided for
in

Page 1 of 5

--------------------------------------------------------------------------------

 

the Lease, Tenant will have no further right to occupy the Leased Property,
except to the extent that a portion of the same is a portion of the demised
premises under the New Lease, as defined below.

(b)   From and after the Termination Date, ownership of the furniture in the
Leased Premises as of the date of this Agreement, other than the furniture on
Exhibit 1(“the Furniture”), will automatically be vested in Landlord, and this
Agreement will be considered a bill of sale conveying all interest of Tenant and
all interest of Guarantor, as their respective interests appear, the Furniture
to Landlord; provided, however, Tenant and/or Guarantor, as either are requested
by Landlord will execute any reasonable documents necessary to transfer the
Furniture to Landlord, at Landlord’s request and in Landlord’s sole discretion,
on or after the Termination Date.

5.    Default. Time is of the essence with respect to the payment obligations of
Tenant in Section 2, above, and the other obligations of Tenant under this
Agreement and the Lease. If Tenant fails to perform any such obligations, at
Landlord’s election, the Lease will not terminate pursuant to this Agreement and
Landlord may declare an incurable event of default of the Lease and pursue its
remedies in Section 10 of the Lease, at equity, or at law, none being to the
exclusion of the other.

6.    Release. Effective only upon the termination of the Lease as provided for
herein and as of the Termination Date, Tenant releases and discharges Landlord
and its partners, affiliates, subsidiaries, directors, officers, successors and
assigns, agents, employees and representatives from any and all obligations,
claims, actions, liability, of every kind or character, known or unknown, by
reason of, growing out of, arising out of or existing with respect to the Lease
or Tenant’s use and occupancy of the Leased Property thereunder or the
termination and surrender of the Lease and surrender of the Leased Property,
prior to and including the Termination Date; provided, however, this release
does not include and does not release and discharge Landlord of and from (i) the
obligations of Landlord set forth in this Agreement, and (ii) obligations of
Landlord set forth in the Lease and/or this Agreement which expressly survive
termination of the Lease, subject to the terms of this Agreement.

Effective only upon the termination of the Lease as provided for herein and as
of the Termination Date, and subject to the satisfaction of contingencies in
Section 10 below and Tenant not otherwise being in breach of the Lease or this
Agreement as of the Termination Date, to the extent permitted by applicable law,
Landlord releases and discharges Tenant, the undersigned Guarantor, and their
respective partners, affiliates, subsidiaries, directors, officers, successors
and assigns, agents, employees and representatives (collectively, the
“Releasees”) from any and all obligations, claims, actions, liability, of every
kind or character, known or unknown, by reason of, growing out of, arising out
of or existing with respect to the Lease or Tenant’s use and occupancy of the
Leased Property thereunder or the termination and surrender of the Lease and
surrender of the Leased Property, prior to and including the Termination Date;
provided, however, this release does not include and does not release and
discharge the Releasees of and from: (i) the obligations of Tenant set forth in
this Agreement; (ii) the obligation to pay the deferred Base Rent and Additional
Rent and other charges under the Lease except upon the event that the same are
forgiven and discharged as provided for in this Agreement; and (iii) obligations
of Tenant set forth in the Lease and/or this Agreement which accrued prior to
the Termination Date or which expressly survive termination of the Lease,
subject to the terms of this Agreement.

7.    Indemnification. The obligations set forth in the Lease that by their
terms survive the Lease will survive termination pursuant this Agreement,
including without limitation all indemnifications of Landlord by Tenant (the
“Surviving Lease Obligations”). Further, Tenant agrees to indemnify Landlord and
to hold Landlord harmless from and against all injury, loss, claims, liability,
damage, cost and expense (including attorneys’ fees, investigation costs and
disbursements from the first notice that any claim or demand is to be made or
may be made) to any person or property, arising from, relating to, or in
connection with: (i) the use or occupancy of the Leased Property or the conduct
or operation of business on the Leased Property by Tenant, (ii) any breach by
Tenant of this Agreement, and (iii) the enforcement of this indemnity or this
Agreement. The indemnity set forth in this Section 7 is in addition to the
Surviving Lease Obligations.

8.    Representations by Tenant. Tenant represents and warrants that (a) it has
not made any assignment, sublease, transfer, conveyance or other disposition of
(i) the Lease or its interest in the Lease, other than the Subleases, or
(ii) any claim, demand, obligation, liability, action or cause of action arising
under the terms of the Lease, to any person or entity, (b) the execution and
delivery of this Agreement will not violate and will not constitute a default
under any agreements by which Tenant is bound, and (c) Tenant has full authority
to execute and deliver this Agreement.

Tenant and Guarantor represent and warrant that, at the date hereof: (i) Either
Tenant or Guarantor has title to each item of Property; (ii) Tenant or Guarantor
has good right, full power and lawful authority to convey, transfer and assign
all its rights, title and interest in and to each item of Property; (iii) that
there are no leases of any portion of the Property, and (iv) that no party other
than Tenant or Guarantory has any claim, lien, encumbrance or interest of any
nature in and to any item of Property, except to the extent that Triumph
Community Bank dba Triumph Healthcare Finance may claim a security interest in
some or all of the Property (“the Triumph Lien”).

Page 2 of 5

--------------------------------------------------------------------------------

 

9.    Representation by Landlord. Landlord represents and warrants that Landlord
has full authority to execute and deliver this Agreement.

10.   Contingencies. Notwithstanding the foregoing, this Agreement is contingent
upon, on or before October 31, 2014, Landlord and Tenant entering into a new
lease of leasehold premises to be occupied by Tenant upon terms mutually
agreeable to Landlord and Tenant and including the following general terms (the
“New Lease”):

a.   Square footage: 22,000.

b.   Location: Portions of the first floors of the buildings commonly known as
Park Meadows Corporate Center Ill, located at 10000 Park Meadows Drive, Lone
Tree, Colorado 80124 (“Building III”) and Park Meadows Corporate Center IV,
located at 9990 Park Meadows Drive, Lone Tree, Colorado 80124 (“Building IV”).

c.   Lease Rate: $26.50 per square foot, gross except tenant supplies its own
janitorial.

d.   Lease Term: 2 years, subject to Landlord and Tenant three (3) month prior
notice termination.

e.   Guarantors: same as Lease

f.   TI: new flooring per Exhibit C to the proposed lease draft and paint in
Building III area.

If Landlord and Tenant do not mutually agree upon the terms of and execute and
deliver a New Lease on or before October 31, 2014 for any reason whatsoever,
this Agreement shall be null and void and the Lease and the Guarantor’s Absolute
Unconditional Lease Guaranty shall continue in full force and effect.

In addition to the foregoing contingencies a.-f. in this Section 10, the
continuing effectiveness of this Agreement is conditioned upon Tenant delivering
to Landlord not later than November 30, 2014 evidence, reasonably satisfactory
to Landlord, of the release of the Property from the Triumph Lien. In the event
Tenant fails to timely and fully satisfy this condition, this Agreement shall
terminate, be null and void, and Tenant shall be obligated to immediately pay to
Landlord all rent deferred under this Agreement through and including
November 30, 2014 and shall pay, commencing December 1, 2014, the full amount of
rent provided for under the Lease without regard to this Agreement.

11.   Writ of Restitution. If Tenant does not vacate and surrender the Leased
Premises on December 31, 2014 per the terms of this Agreement, Tenant hereby
confesses judgment for the issuance by any court of competent jurisdiction, and
on an ex parte basis upon affidavit of Landlord that Tenant has failed to vacate
and surrender the Premises as required herein, of a writ of restitution to
immediately restore possession of the Leased Property to Landlord and waives all
right to any prior notice or right to cure.

12.   Miscellaneous.

a.

This Agreement constitutes the entire understanding and agreement of Landlord
and Tenant with respect to the matters covered by it and supersedes all prior
agreements and understandings, written or oral, between Landlord and Tenant with
respect to such matters.

b.

This Agreement may not be modified or amended, except in a writing signed by the
parties hereto, nor may any term or provision hereof be waived or discharged
except in a writing signed by the party against whom the waiver or discharge is
sought to be enforced.

c.

The waiver by any party of any breach by another party of any provision of this
Agreement will not constitute or operate as a waiver of any other breach of such
provision or of any other provision by such party, nor will any failure to
enforce any provision operate as a waiver of such provision or any other
provision.

d.

This Agreement will be construed in accordance with, and be governed by, the law
of the State of Colorado.

e.

In the event of litigation arising out of this Agreement, the prevailing party
will be entitled to an award of reasonable attorneys’ fees and costs incurred in
such litigation.

f.

This Agreement may be executed in counterparts, in which case all such
counterparts will constitute one and the same agreement; however, this Agreement
will not become binding upon any party unless and until executed (whether or not
in counterpart) by all the parties. Telecopy or facsimile signatures by the
parties will be regarded as valid and binding signatures of the parties.

g.

This Agreement will benefit and be binding upon the parties to it and their
respective heirs, representatives, successors and assigns.

Page 3 of 5

--------------------------------------------------------------------------------

 

This Agreement is executed as of the date first set forth above.

 

[g201411070229097511453.jpg]

 

 

 

Page 4 of 5

--------------------------------------------------------------------------------

 

EXHIBIT 1

(Excluded Furniture)

a.   30 cubicles and two refrigerators/ice makers presently located on the 2nd
floor of the Leased Premises;

b.   8 office desks presently located on the 2nd or 3rd floors of the Leased
Premises;

c.   Furniture presently located in Tenant’s CEO’s office; and,

d.   Furniture and cubicles presently located on the first floor.

Page 5 of 5